              Case 3:20-cv-00602-MEM Document 8 Filed 04/27/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

FRANCISZEK BYSTRON,                         :

                                             :
                        Petitioner                       CIVIL NO. 3:20-602
         v.                                 :
                                                         (JUDGE MANNION)
ANGELA HOOVER, et al.,                      :

                                             :
                        Respondents
                                         ORDER

           For the reasons set forth in the Memorandum of this date, after

reviewing the briefs and exhibits of the parties, IT IS HEREBY ORDERED

THAT:

         1.       Petitioner Bystron’s complaint for emergency injunctive

                  relief, (Doc. 1), is DENIED.

         2.       Petitioner Bystron’s petition for writ of habeas corpus

                  pursuant to 28 U.S.C. §2241, (Doc. 1), is DENIED.

         3.       The clerk of court is directed to close this case.



                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge

Dated: April 27, 2020
20-602-01-ORDER
